Citation Nr: 1011373	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from May 1975 to February 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which determined that the criteria for 
reopening a claim for service connection for "residual, back 
injury" had not been met, and which denied a claim for 
service connection for hypertension.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1998, the RO 
denied a claim of entitlement to service connection for 
residuals of a back injury.

2. The evidence received since the RO's June 1998 decision, 
which denied service connection for residuals of a back 
injury, which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have hypertension that was caused or 
aggravated by his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1998 decision denying the Veteran's claim for 
service connection for residuals of a back injury; the claim 
for a back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a back disability.  It is essentially argued 
that the Veteran sustained trauma to his back in 1977 
following a brawl, and at some point prior to 1981 in a motor 
vehicle accident in Germany.  

As an initial matter, in the Veteran's representative's 
brief, dated in March 2010, it is argued that VA failed to 
obtain line of duty reports, and otherwise failed to discuss 
certain evidence, in the RO's June 1998 decision, as well as 
in the September 2005 RO decision.  It is also argued that 
both the 1998 and 2005 RO decisions were based on "the 
rating specialist's lay medical opinion[s]."  Furthermore, 
the representative appears to argue that the RO failed to 
address the Veteran's testimony regarding the continuity of 
his back symptoms, and that this, as well as the other 
"errors," are a basis to find that new and material 
evidence has been received because VA failed to apply 
evidentiary regulations.  Citing Jensen v. Brown, 19 F.3d 
1413, 1415 (Fed. Cir. 1994); Corpuz v. Brown, 4 Vet. 
App. 111, 113 (1993).  

The Board points out that the representative has not raised a 
claim of "clear and unmistakable error" in the June 1998 RO 
decision.  This is so despite the fact that Corpuz, and the 
underlying case upon which it is based, Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991), implicate case law related to CUE 
claims, i.e., they indicate that upon a showing of CUE, a 
claim will be reopened.  (Jensen merely briefly cited Corpuz 
in dictum in order to establish its jurisdiction.  Jensen, 19 
F.3d at 1415).  

Both Corpuz, and Akins state that for a reopening of the 
claim, there must have been a "misapplication" of an 
"evidentiary-type regulation" which resulted in CUE.  
Corpuz, 4 Vet. App. at 113, 114.  The Corpuz Court did not 
explicitly define an "evidentiary-type regulation."  
Instead, the Corpuz Court cited to Akins, noting that the 
regulation at issue in Akins was "a regulation which granted 
him a presumption of service connection," and that, "[T]he 
factual predicate demonstrated by the presumptions [has] an 
important evidentiary value and, to that extent, is the 
functional equivalent of evidence."  Corpuz similarly 
involved the allegation that the Board had committed CUE by 
failing to apply 38 U.S.C.A. § 1112, or 38 C.F.R. § 3.307, 
which provide for presumptive service connection for 
hypertension if it is shown to have been manifested within 
one year of separation from service.  

In this case, the representative has not identified a 
"misapplied evidentiary-type regulation" that involves a 
presumption of service connection, or which otherwise falls 
within the scope of an "evidentiary-type regulation."  The 
Board further points out that, to the extent that it is 
argued that VA failed to obtain line of duty reports, a 
breach of the duty to assist cannot constitute CUE.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002); Counts v. Brown, 6 
Vet. App. 473, 480 (1994).   

In summary, a CUE claim has not been raised, and a new and 
material analysis is appropriate.  The Board will therefore 
proceed.    

In June 1998, the RO denied a claim for service connection 
for residuals of a back injury.  The RO notified the Veteran 
of the denial of his claim in a letter, dated July 7, 1998.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2009).   

In April 2005, the Veteran filed to reopen his claim.  In 
September 2005, the RO determined that new and material 
evidence had not been presented.  The Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in June 
1998.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The evidence of record at the time of the RO's June 1998 
rating decision included the Veteran's service treatment 
reports.  This evidence showed that in September 1977, the 
Veteran was treated for complaints of trauma to his upper 
back in a fight.  On examination, there was no neurological 
deficit.  The assessment was contusion; rule out spinal, rib 
and scapula fracture.  Between April and June of 1978, he 
reported injuring his back in an accident in August 1977.  He 
was treated for complaints that included low back and 
thoracic pain, and he was scheduled for six weeks of therapy.  
The assessment was LBP (low back pain).  An examination 
report, dated in April 1979, showed that no defects were 
noted with regard to the Veteran's spine.  In an accompanying 
"report of medical history," the Veteran denied having 
"recurrent back pain."  In May 1981, he was treated for 
pain in the lower right side of his back, and he asserted 
that trauma was caused by a motor vehicle accident in 
Germany.  The assessment was back strain vs. pulled muscles.  
A second May 1981 report, dated that same day, shows that the 
Veteran complained of low back pain for one week that started 
after lifting something, and that the assessment was 
prostatitis.  The Veteran's separation examination report, 
dated in December 1982, shows that his spine was clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he denied having "recurrent back pain."     

As for the post-service medical evidence, it consisted of 
non-VA treatment reports, dated between 1994 and 1998.  This 
evidence showed that he was repeatedly noted to be obese, and 
to weigh over 300 pounds.  In addition, in February 1994, he 
was treated for complaints of a four-day history of low back 
pain.  The diagnoses were low back strain, and sacroiliac 
strain/sprain.  

At the time of the June 1998 decision, the Veteran was shown 
to have received treatment for back symptoms during service, 
between April and June of 1978, and in May 1981, with no 
subsequent treatment for the remainder of his service, a 
period of over 18 months.  A back condition was not shown 
upon separation from service.  There was no post-service 
evidence of treatment for back symptoms dated prior to 1994, 
which was about 11 years following separation from service.  
There was no competent evidence to show a link between a back 
disability and the Veteran's service.  The RO therefore 
determined that the preponderance of the evidence was against 
the claim that the Veteran had a back disability that was 
related to his service.  

Evidence received since the June 1998 decision consists of 
non-VA reports, dated between 1993 and 2005.  This evidence 
shows that the Veteran was repeatedly noted to be obese, with 
several notations of "morbid obesity."  An August 2000 
report contains a diagnosis of osteoarthritis (the affected 
body part was not specified).  An April 2001 report shows 
that he complained of knee pain, and that it was recommended 
that he lose 200 to 250 pounds.  In April 2005, the Veteran 
received treatment for back symptoms.  The diagnosis was low 
back pain.    

Some of this evidence is duplicative.  The evidence that was 
not of record at the time of the June 1998 RO decision is not 
cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  
However, the Board finds that this evidence is not material.  
The Board initially notes that VA generally does not grant 
service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In this case, none of the submitted evidence shows that he 
has been diagnosed with a relevant low back disorder, other 
than "low back strain."  Thus the submitted evidence does 
not appear to show that he has any back pathology, or that a 
back disability is shown.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
Furthermore, even assuming arguendo that a back disorder is 
shown, none of the submitted evidence includes competent 
evidence to show that the Veteran has a back disability that 
is related to his service.   Finally, there is no competent 
evidence to show that arthritis of the back was manifested to 
a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the 
ultimate question in the case which was previously 
unsubstantiated, continues to be unsupported.  

The only other pertinent evidence received since the June 
1998 denial of the claim consists of written statements from 
the Veteran.  The Veteran's own testimony and assertions as 
to a causal connection between a back disorder and his 
service are duplicative and not new and material.  Hickson v. 
West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  The Board therefore finds 
that the submitted evidence is not both new and material and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The Veteran asserts that he is entitled to service connection 
for hypertension.  He asserts that he was given medications 
for control of his blood pressure "when I got out of the 
military."  See Veteran's notice of disagreement, received 
in September 2005.  

In addition to the law noted in Part I, service connection 
may also be granted for hypertension when it is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports show that in 
September 1980, over the course of three days, the following 
blood pressure readings were obtained (three were listed per 
day): 140/88, 138/88, 144/90, 126/88, 124/82, 120/90, 120/84, 
122/82, and 122/84.  The reports note complaints of 
dizziness, and that he was taking medication for allergies.  
Several days later, (still in September 1980), he was noted 
to still be complaining of dizziness.  His blood pressure was 
noted to be: 122/82, 124/78, and 140/80.  The Veteran's 
separation examination report, dated in December 1982, shows 
that his heart was clinically evaluated as normal, and that 
his blood pressure was 110/80.  In an associated "report of 
medical history," he denied having had "high or low blood 
pressure."  

As for the post-service medical evidence, it consists of non-
VA reports, dated between 1993 and 2005.  This evidence shows 
that the Veteran has repeatedly been noted to be obese (often 
characterized as "morbidly obese"), and these reports note 
that he has hypertension.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports appear to show some concern over 
his blood pressure in September 1980, related to complaints 
of dizziness, however, he was not afforded a diagnosis of 
hypertension.  There is no record of treatment during his 
remaining period of service, a period of about two years and 
four months.  Hypertension was not noted in his December 1982 
separation examination report, and he denied a history of 
high blood pressure in the accompanying report of medical 
history.  There is no indication he was given medications for 
control of his blood pressure.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of hypertension is dated in 1993.  
This is over nine years after separation from service, and 
this period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
hypertension and the Veteran's service.  See 38 C.F.R. § 
3.303(d).  Finally, there is no medical evidence to show that 
hypertension was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In summary, the evidence does not show that the 
Veteran has hypertension that is related to his service, and 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

In addition, competency of evidence must be distinguished 
from the weight and credibility of the evidence, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The issue on 
appeal is based on the contention that hypertension was 
caused by service that ended in 1983.  The Veteran asserts 
that he was provided with medications for control of his 
blood pressure "when I got out of the military."  Although 
he implicitly asserts that his current hypertension is 
related to his service, he has not specifically asserted that 
he has had a continuity of any relevant symptoms since his 
service.  Layno.  The Board notes that, to the extent that he 
may have intended to assert that he was given medications for 
control of his blood pressure during service, his service 
treatment reports do not show this.  

Furthermore, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis of hypertension, or to state whether hypertension 
was caused or aggravated by his service.  Espiritu.  In this 
case, the Veteran's service treatment records have been 
discussed; he was never diagnosed with hypertension during 
service.  The post-service medical records do not show any 
relevant treatment prior to 1993, and there is no competent 
evidence of a nexus between hypertension and the Veteran's 
service.  Given the foregoing, the Board finds that the 
service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect 
that the Veteran has hypertension that is related to his 
service.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in April, May, and July of 2005.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, to 
the extent that the VCAA notices may not have been in full 
compliance with Kent, the January 2006 Statement of the Case 
shows that the appellant was informed of the criteria for 
service connection, and that he had to submit new and 
material evidence to reopen his claim (although the old 
version of 38 C.F.R. § 3.156 (2001) was inserted into the 
list of regulations, the correct/new version was utilized in 
the RO's "reasons and bases").  The Veteran was notified 
that his claim had previously been denied by the RO in June 
1998, because there was no competent evidence to show that a 
back disability was related to his service.  In addition, the 
actions by the Veteran, and/or those of his representative, 
indicate actual knowledge of the criteria for reopening the 
claim.  See e.g., written brief presentation, dated in March 
2010.  As both actual knowledge of the criteria for reopening 
the claim, and of the Veteran's procedural rights has been 
demonstrated, and as he, or those acting on his behalf, have 
had a meaningful opportunity to participate in the 
development of his claim, the Board finds that the appellant 
has been provided with adequate notice of what constitutes 
new and material evidence to reopen his claim for service 
connection, and that no prejudice to the Veteran will result 
from proceeding with adjudication without additional notice 
or process.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
non-VA medical records.  In this regard, in the written brief 
presentation, dated in March 2010, the representative appears 
to assert that VA should have obtained "line of duty 
reports" for a September 1977 brawl, and a traffic accident 
in Germany that happened "no later than May 4, 1981."  
However, the Veteran has never asserted that these two 
incidents were reported, or that related line of duty reports 
were created.  The Veteran's service treatment reports have 
been obtained, and they are discussed supra.  There is no 
issue as to whether any inservice injury reflected in the 
service treatment reports was incurred in the line of duty.  
The representative has not provided a reasonably specific 
date or location for the alleged motor vehicle accident in 
Germany, and the implication that such line of duty reports 
may contain relevant medical evidence, if in fact they exist, 
is speculative.  VA's "duty to assist," set forth at 38 
U.S.C.A. § 5107(b), is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  See also Counts v. 
Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (VA's duty to assist is not a 
license for a "fishing expedition").  Accordingly, the Board 
finds that there is no reasonable possibility that this 
evidence, if it even exists, would substantiate the claim, 
and that additional development is not warranted.  See 38 
C.F.R. § 3.159(d) (2009).  

With regard to the claim for a back disability, as the Board 
has determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

With regard to the claim for service connection for 
hypertension, the Veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained. 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the service treatment reports appear to show 
some concern over the Veteran's blood pressure in September 
1980, however, he was not afforded a diagnosis of 
hypertension.  There is no record of treatment during his 
remaining period of service, a period of about two years and 
four months.  Hypertension was not noted in his December 1982 
separation examination report, and he denied a history of 
high blood pressure in the accompanying report of medical 
history.  The earliest post-service medical evidence of 
hypertension is dated in 1993, which is over nine years after 
separation from service.  There is no competent evidence of a 
nexus between hypertension and the Veteran's service, and no 
medical evidence to show that hypertension was manifest to a 
compensable degree within one year of separation from 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 










ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability is not reopened; the appeal is denied.

Service connection for hypertension is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


